Citation Nr: 0307913	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran served on active duty from April 1946 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for the cause of the veteran's death.

In the appellant's September 1999 substantive appeal (VA Form 
9), she did not request a hearing before the Board.  However, 
in a statement dated in March 2003, she requested a Board 
hearing at the RO (i.e., Travel Board hearing).  To accord 
the appellant due process, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002).   

Accordingly, the case is remanded for the following action:

The RO should schedule the appellant for 
a Travel Board hearing with respect to 
her claim for service connection for the 
cause of the veteran's death.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


